Case 1:18-cr-20685-KMW Document 411 Entered on FLSD Docket 05/21/2021 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                   CASE No. 18-CR-20685-WILLIAMS/TORRES


  UNITED STATES OF AMERICA,

  v.

  GUSTAVO ADOLFO HERNANDEZ FRIERI
  _______________________________________/

    MOTION TO REVISE RECOMMENDATION FOR BOP DESIGNATION

        On April 30, 2021, the Court sentenced Defendant Gustavo Adolfo Hernandez

  Frieri. At counsel’s request, the Judgment reflects a recommendation to the Bureau

  of Prisons that Mr. Hernandez “be designated to a facility in or as close to South

  Florida as possible.” (ECF#392:2). Upon reconsideration, undersigned respectfully

  requests that the Court revise its recommendation to the BOP to designate Mr.

  Hernandez to serve his sentence at FPC Montgomery at the Maxwell Airforce Base

  in Montgomery, Alabama.

        Undersigned communicated with government counsel and submitted the

  attached proposed order for their consideration. When the government asked “can

  you tell us the rationale for the change in the designation?” Mr. Pasano responded,

  “As to seeking a designation to Maxwell, our client has been advised that facility

  has programs better suited for him.” The government has also been informed that
Case 1:18-cr-20685-KMW Document 411 Entered on FLSD Docket 05/21/2021 Page 2 of 5




  Mr. Hernandez’s former wife and their three children are moving to New York, so a

  designation to a facility in South Florida is not necessary to facilitate family visits.

        The government objects to this motion as follows: “The United States opposes

  this motion, if the motion is asking for the Court to amend the Judgment and

  Conviction [sic] as it is the United States’ position that there is no legal mechanism

  to legally do so. As for the recommendation itself, the United States opposes the

  recommendation based on insufficient information/evidence provided as the basis of

  the request.”

        First, Mr. Hernandez is not requesting that the Court amend the Judgment.

  Instead, Mr. Hernandez is submitting the attached proposed order, which

  undersigned will submit to the BOP and request that the BOP consider it in making

  a facility designation for Mr. Hernandez.

        Second, whether Mr. Hernandez serves his sentence in a BOP facility in South

  Florida or in Alabama should be of no moment to the prosecutors. In any event,

  Montgomery FPC is a larger camp, with far more programming opportunities,

  including UNICOR, to keep Mr. Hernandez better productively occupied while he

  serves a long sentence. The Bureau of Prisons states that “UNICOR is a life-

  changing correctional program that has a profound impact on everyone in the

  community.” www.bop.gov/inmates/custody_and_care/unicor_about.jsp.
Case 1:18-cr-20685-KMW Document 411 Entered on FLSD Docket 05/21/2021 Page 3 of 5




        Mr. Hernandez respectfully requests that the Court revise its recommendation

  to the BOP consistent with the proposed order that follows on the next page, or with

  any order the Court deems appropriate.



                           Respectfully submitted,
                           BLACK SREBNICK
                           201 South Biscayne Boulevard, Suite 1300
                           Miami, Florida 33131
                           (305) 371-6421
                           HSrebnick@RoyBlack.com

                     By:   /s/ Howard Srebnick
                           HOWARD SREBNICK
                           Florida Bar No. 919063
Case 1:18-cr-20685-KMW Document 411 Entered on FLSD Docket 05/21/2021 Page 4 of 5




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                   CASE No. 18-CR-20685-WILLIAMS/TORRES



  UNITED STATES OF AMERICA,

  v.

  GUSTAVO ADOLFO HERNANDEZ FRIERI
  _______________________________________/


       ORDER REVISING RECOMMENDATION FOR BOP DESIGNATION

         THIS CAUSE came before the Court on the Defendant’s motion to revise the

  Court’s recommendation to the Bureau of Prisons, included in the Judgement

  (ECF#392:2), that the Defendant be designated to a facility as close to South Florida

  as possible. The Defendant seeks a revised recommendation that he be designated to

  serve his sentence at FPC Montgomery at the Maxwell Airforce Base in

  Montgomery, Alabama.

         The Court having reviewed the pertinent information and being duly advised,

  it is hereby, ORDERED AND ADJUDGED that the motion is GRANTED. The

  Court hereby makes a revised recommendation to the Bureau of Prisons that Mr.
Case 1:18-cr-20685-KMW Document 411 Entered on FLSD Docket 05/21/2021 Page 5 of 5




  Hernandez Frieri be designated to serve his sentence at FPC Montgomery at the

  Maxwell Airforce Base in Montgomery, Alabama.

          DONE AND ORDERED in Chambers at Miami, Florida this ___ day of May

  2021.


                                       ________________________
                                       KATHLEEN M. WILLIAMS
                                       United States District Judge
